Citation Nr: 9919836	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-29 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
brain syndrome due to trauma, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal arises from a rating decision of August 1997 from 
the Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed.

2.  There were subjective complaints of headaches.

3.  There were no definite cognitive deficiencies or specific 
neurological residuals, and depression or dementia were not 
diagnosed.

4.  There is no evidence of flattened affect, speech 
disturbances, panic attacks, difficulty understanding complex 
commands, disturbances in motivation and mood, impaired 
memory, impaired judgment, or impaired abstract thinking.

5.  There was anxiety and sleep impairment.

6.  There is no evidence of a temporomandibular joint 
disorder during service.

7.  There is no competent evidence that the veteran's current 
temporomandibular joint syndrome is related to service or a 
shell fragment wound during service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
chronic brain syndrome due to trauma are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, 4.125, 4.126, Diagnostic Codes 8045, 9304 (1998).

2.  The claim for service connection for temporomandibular 
joint syndrome is not well grounded.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in July 1971, service connection for 
"chronic brain syndrome due to trauma, mild" was granted 
with a 10 percent disability rating assigned.  An October 
1976 rating decision increased the disability rating to 30 
percent.  The disability rating was reduced to 10 percent in 
a May 1980 rating decision.  An October 1998 hearing 
officer's/rating decision increased the disability rating to 
30 percent.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1998).

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
Diagnostic Code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(b), 
(c) (1998).

Under the criteria of Diagnostic Code 9304 for dementia due 
to trauma, a 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decreases work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9304 (1998).

The report of the March 1997 VA examination notes that 
sensory modalities, equilibrium, gait, and cranial nerves 
were intact.  The diagnoses included headache resolved to 
pain at temporomandibular joint areas.  A February 1998 VA 
examination report notes that the veteran complained of 
headaches and that he couldn't work regularly.  He denied 
having seizures, convulsions, or memory problems, and 
indicated that he no longer had blackouts.  The report 
indicates there were no obvious significant cognitive 
deficits or specific neurologic findings.  An August 1998 VA 
examination report addendum notes there were no definite 
cognitive deficiencies and no specific neurological 
residuals.  This medical evidence only shows that there were 
complaints of headaches.  There were no neurological symptoms 
or definite cognitive symptoms shown, and there is no 
competent evidence of any other impairment due to the head 
trauma.  Under the provisions of Diagnostic Code 8045, where 
there are purely subjective complaints, i.e. headaches, the 
disability will be rated at 10 percent under the provisions 
of Diagnostic Code 9304.  Since the veteran is currently 
rated at 30 percent under this Diagnostic Code, an increased 
disability rating for the veteran's neurological symptoms is 
not warranted.  38 C.F.R. §§ 4.124a, 4.125, Diagnostic Codes 
8045, 9304 (1998).

There is no evidence of flattened affect, speech 
disturbances, panic attacks, difficulty understanding complex 
commands, or disturbances in motivation and mood.  
Additionally, there is no evidence of impaired memory, 
impaired judgment, or impaired abstract thinking.  Rather, 
the February 1998 VA examination report indicates that 
thought processes and mood were normal, and there were no 
delusional or hallucinatory elements.  There were also no 
definite cognitive symptoms shown.  The examination report 
did note that the veteran claimed that he had sleep problems 
and he was noted to be exceedingly tense and anxious.  These 
symptoms may be considered anxiety and sleep impairment which 
are applicable to the currently assigned 30 percent rating.  
A September 1998 addendum to the examination report notes 
that the veteran had psychiatric symptoms due to the head 
injury.  However, the addendum also indicated that a 
diagnosis of dementia or depression was not evident.  Under 
the provisions of Diagnostic Code 8045, a rating in excess of 
10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of dementia.  Since dementia is 
not shown and the criteria for a greater rating are not 
satisfied, an increased disability rating for the psychiatric 
manifestations of the chronic brain syndrome is not 
warranted.  38 C.F.R. §§ 4.124a, 4.125, 4.126, Diagnostic 
Codes 8045, 9304 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for chronic brain syndrome due to trauma.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 4.125, 
4.126, Diagnostic Codes 8045, 9304 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether is it 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In the case of a veteran who engaged in combat, the VA shall 
accept as sufficient proof of service connection of a disease 
or injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).

The service medical records do not show any abnormality of 
the temporomandibular joint during service.  The report of a 
June 1971 VA examination notes the head, face, and neck were 
negative.  It is noted that the veteran received a head wound 
in service.  However, there is no competent evidence showing 
that this wound caused any temporomandibular joint problem.  
Therefore, there is no evidence of a temporomandibular joint 
disorder during service nor is there evidence that any 
present temporomandibular joint problem is related to 
service.  38 C.F.R. §§ 3.303, 3.304(d) (1998).

The veteran testified that his temporomandibular joint 
problems were caused by his inservice head wound.  However, 
competent medical evidence in the claims file does not 
support this assertion.  Rather, a March 1991 VA examination 
report indicates that it was possible that his 
temporomandibular joint problem had developed from a loss of 
occlusion in the posterior dentition.  Additionally, a March 
1997 VA examination report notes that the veteran's 
temporomandibular joint dysfunction may have been aggravated 
by not wearing a lower denture.  The report of a March 1998 
VA examination notes that the veteran's temporomandibular 
joint degeneration was not directly related to the shell 
fragment injury.  The veteran's assertion as to the cause of 
his temporomandibular joint disorder is not probative since 
as a lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of a 
temporomandibular joint disorder during service.  There is 
also no competent evidence of a nexus between the veteran's 
current temporomandibular joint problems and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for temporomandibular joint syndrome is denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  An increased disability rating for chronic brain syndrome 
is denied.
2.  Service connection for temporomandibular joint syndrome 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

